MEMORANDUM OPINION
No. 04-06-00436-CV
IN RE James Allen HALL
Original Mandamus Proceeding (1)



PER CURIAM

Sitting: Catherine Stone, Justice
  Sarah B. Duncan, Justice
  Phylis J. Speedlin, Justice


Delivered and Filed:   July 19, 2006


PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE TO FILE DISMISSED AS MOOT
 The court has considered relator's petition for a writ of mandamus and is of the opinion that relief should be denied. See
Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of mandamus is denied. Relator's motion for leave to file
the petition is dismissed as moot.
 No costs shall be assessed against relator because he is indigent.
 The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record, the trial court judge, and the
trial court clerk.


        PER CURIAM
1. This proceeding arises out of Cause No. 1995-JUV-1540, styled In the Matter of James Allen Hall, from the 289th
Judicial District Court, Bexar County, Texas, the Honorable Carmen Kelsey presiding.